Citation Nr: 0021039	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  82-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left inguinal 
hernia.

2.  Entitlement to service connection for hemorrhoids.

3.  What evaluation is warranted for a left varicocele from 
April 18, 1980?  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1981 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a noncompensable 
evaluation for post-operative residuals of a varicocele, 
effective from April 18, 1980.  The Board has remanded the 
case for further development on six occasions beginning more 
than 17 years ago in February 1983.  

During the course of the appeal, the veteran perfected his 
appeal as to a July 1991 rating action by which the RO denied 
claims of service connection for left inguinal hernia and 
hemorrhoids.  Those issues, as well as the claim for 
increased rating for the varicocele, were the subject of an 
October 1992 Board remand.  

The veteran has also perfected an appeal from a May 1993 
decision of the RO which denied his claim for a rating in 
excess of 50 percent for the service-connected PTSD.  

In an August 1994 rating decision, the RO granted service 
connection and assigned separate noncompensable ratings for 
prostatitis and impotence and awarded the veteran Special 
Monthly Compensation (SMC) for loss of use of a creative 
organ, effective from August 1, 1986.  In a September 1997 
rating decision, the RO determined that the effective date of 
the grant of service connection and SMC for impotence should 
be April 18, 1980, rather than August 1, 1986.  It appears 
that the RO also changed the effective date for the grant of 
service connection for prostatitis to April 18, 1980; 
however, the narrative portion of the rating decision does 
not discuss the date with regard to prostatitis.  Thus, the 
matter of determining the correct effective date for the 
grant of service connection for prostatitis is referred to 
the RO for appropriate action.  

From a careful review of the voluminous record, now 
consisting of nine volumes which measure at least 17 inches 
in height, it appears that there are multiple outstanding 
claims.  These are: (1) a claim to reopen the issue of 
entitlement to a temporary total rating due to a period of 
hospitalization from February 14 to March 8, 1983; (2) 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151 for additional disability as 
the result of testicular surgery; (3) entitlement to a 
separate rating for a scar due to a varicocelectomy; and (4) 
entitlement to service connection for a left hydrocele.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  The 
Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for left 
inguinal hernia and for hemorrhoids are not supported by 
cognizable evidence demonstrating that they are plausible or 
capable of substantiation.  

2.  PTSD is not of such severity as to warrant an increased 
rating under either the old or the revised rating criteria 
which became effective on November 7, 1996.  Thus, neither 
version is more favorable to the veteran.  

3.  PTSD is not productive of more than considerable social 
and industrial impairment; and the symptoms associated with 
PTSD are not of such severity that they result in more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for left 
inguinal hernia and hemorrhoids are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The schedular criteria for an increased rating for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Background.  A careful review of the veteran's service 
medical records reveals no complaints or findings relating to 
a hernia or hemorrhoids.  An April 1964 enlistment 
examination noted normal clinical evaluations of all systems.  
The report of separation examination conducted in July 1967 
included normal clinical evaluations of all systems.  There 
were no findings of any surgical scar due to any in-service 
hernia repair.  In the Report of Medical History portion of 
that examination, the veteran denied a history of rupture, 
hernia, and hemorrhoids.  

Post-service medical records associated with the veteran's 
extensive claims folder include records referable to a June 
1972 varicocelectomy.  In July 1972, the veteran presented to 
the emergency room with complaints of irritation at the 
operative site.  Physical examination revealed a disrupted 
wound and hernia, left groin.  A January 1973 follow-up 
notation included a finding of internal hemorrhoid.  

The report of a May 1979 VA examination noted the veteran's 
history of complaints related to a left varicocele and 
prostatitis, but was silent with regard to a hernia or 
hemorrhoids.  The report of an August 1980 VA examination 
included similar findings.  

In a Certificate of Attending Physician signed in June 1981, 
it was noted that the veteran had been treated in January 
1981 for complaints referable to an acute sprain of the 
abdominal muscles of the left lower quadrant.  At the time of 
the first examination, the veteran reported that, on January 
16, 1981, he was lifting 100 pound bags and "got pain L[eft] 
groin."  

VA treatment records dated from 1981 and 1982 detail the 
veteran's complaints referable to prostatitis and varicocele, 
but are silent for complaints referable to hernia.  A June 
1981 hospital admission report included the veteran's history 
of hemorrhoidectomy in 1976, without current pertinent 
findings.  Physical examination revealed no hernia.  A March 
1983 VA hospital summary recorded a similar history of 
hemorrhoidectomy, but was silent for current findings.

In May 1983, the veteran presented with complaints of burning 
and itching in the anal area, with occasional blood in bowel 
movements.  His past history was noted to include hemorrhoid 
surgery in 1976.  Physical examination revealed no 
hemorrhoids on inspection or palpation.  A June 1983 chart 
extract recorded similar complaints and history; physical 
examination revealed no masses or palpable hemorrhoids.  

The report of a March 1985 VA examination was silent for 
complaints or findings related to hernia or hemorrhoids.  

A July 1986 VA hospital summary noted that the veteran had 
undergone a left inguinal hernia repair, and that he had a 
history of hemorrhoids.

During a June 1987 VA outpatient clinic visit the veteran 
complained of hemorrhoids.  An opinion linking a hemorrhoidal 
disorder to service was not offered.

The report of an April 1989 VA examination included the 
veteran's reported history of left inguinal hernia following 
the 1971 varicocelectomy; however, there were no pertinent 
findings recorded on examination. 

While examined for PTSD in August 1992, the veteran stated 
that he had a history of undergoing a hernia operation while 
on active duty in Alaska, and that he had received outpatient 
treatment for hemorrhoids.

When the Board initially reviewed the veteran's claims of 
service connection for hemorrhoids and left inguinal hernia 
in October 1992, it was noted that further medical evaluation 
was warranted and the case was remanded to obtain additional 
medical evidence.  

The veteran was afforded a VA examination in November 1993 
which yielded a diagnoses of atrophy of testicles, left 
greater than right, "allegedly after left herniorrhaphy for 
indirect inguinal hernia in 1972," and status-post surgery 
for left hydrocele and varicocele at the same time in 1972.  

The veteran presented to a January 1994 VA urologic 
examination at which time his history was noted.  Physical 
examination revealed a well healed left inguinal incision.  
The impression was that of "questionable recurrent 
hydrocele"  

The report of a February 1994 VA urologic examination noted 
the veteran's complaints of pain in the left testicle since 
1966.  Physical examination revealed no appreciable 
hydrocele.  Diagnostic testing revealed normal testes.  The 
impression was that of chronic orchialgia.

The report of an April 1994 VA general medical examination 
included the veteran's complaints of lower abdominal pain, 
pressure in rectal area and discomfort in the left groin 
area.  Physical examination revealed no hernia.  The 
pertinent diagnoses included status-post hemorrhoidectomy and 
a varicocelectomy, left; otherwise, negative general medical 
examination.  

The report of a July 1994 VA examination, which included a 
review of the claims folder and diagnostic testing, yielded 
diagnoses including surgical scar, atrophic, not tender in 
the inguinal area after surgery for left varicocele in June 
1972.  

In response to the Board's October 1992 remand, a panel of VA 
physicians (consisting of an internist, psychiatrist and 
urologist) issued a report in July 1994 noting that the 
examinations conducted to determine the etiology of any 
genito-urinary disorder were performed on an outpatient basis 
rather than during a period of hospitalization as requested 
by the Board.  It was the panel's opinion that a period of 
hospitalization would only have incapacitated the veteran for 
a longer period of time, with no greater benefit than having 
the evaluations done on an ambulatory basis.  In addressing 
the questions posed by the Board, the physicians' report 
included claims and assertions presented by the veteran, 
notation of the veteran's service dates, a review of the 
claims folder, and review and comment on the recent VA 
examinations, findings and opinions.   

With regard to the hemorrhoids, the veteran's reported 
history of service incurrence was noted.  Post-service 
medical records were noted to include a statement from a 
private physician noting a February 1965 episode of prolapsed 
hemorrhoid and 1976 surgery.  Service medical records were 
noted to be silent for treatment of hemorrhoids and clinical 
evaluation of the anus and rectum was normal at separation.  
The veteran's denial at separation of any history of rectal 
disease was also noted.  Based on a review of the record, it 
was the panel's opinion that there was no evidence in the 
service medical records of complaints or treatment for 
hemorrhoids during service.  The only record of treatment was 
in 1976, nine years after separation.  

With regard to the left inguinal hernia, the veteran's 
history of incurrence following heavy lifting was noted.  The 
panel noted no evidence of left hernia during service.  The 
left hernia noted during the July 1972 emergency room visit 
was noted to refer to the slight infection to the post-
operative wound; there was no evidence in a left inguinal 
hernia.  It was the panel's conclusion that there was no 
evidence that the veteran had a left inguinal hernia during 
service.  

The report of a November 1998 VA genitourinary examination 
included the examiner's observation that the veteran had 
undergone a left varicocelectomy in 1972, through a left 
inguinal incision.  Past surgical history was also noted to 
include a hemorrhoidectomy in 1976.  Physical examination of 
the abdomen revealed no inguinal hernia.  There was some 
scarring of the anal sphincter bilaterally.  The diagnostic 
impressions of the veteran's "complicated genitourinary 
history" did not include any comment on hernia or 
hemorrhoids.  

The veteran has advanced his contentions in numerous 
statements, both written and offered as hearing at personal 
hearings.  

Analysis.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (a) (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
in injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent. 

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
these claims and there is not duty to assist him further in 
the development of his claims.  38 U.S.C.A. § 5107(a).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) there must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he is suffering a left inguinal 
hernia and hemorrhoids which were incurred during service.  
In this regard, such lay assertions are beyond the veteran's 
expertise, King, and the Board must look to other evidence of 
record to determine whether he has presented well-grounded 
claims of service connection. 

With regard to the both the claimed hemorrhoids and hernia, 
the service medical records are silent for any treatment 
referable to either condition.  In fact, the veteran 
indicated on separation that he did not have a history of 
hemorrhoids or hernia.  While there are notations within the 
post-service medical records that the veteran had bleeding 
hemorrhoids and underwent a hemorrhoidectomy in 1976, no 
competent medical evidence has been submitted to relate those 
complaints to service.  The only medical opinion as to 
etiology of the claimed hemorrhoids was that offered in the 
July 1994 report from the panel of VA physicians who did not 
relate hemorrhoids treated in 1976 to service.  

Similarly, the only competent medical opinion offered with 
regard to the claim of an in-service left inguinal hernia was 
that provided by the VA physicians' panel in July 1994 which 
also noted that the veteran had not had a left inguinal 
hernia, either during service or after.  The condition noted 
shortly after the 1972 varicocelectomy was not an inguinal 
hernia.  

While the veteran is capable of providing evidence of 
symptomatology, he is not competent to offer an opinion as 
the medical questions central to this case.  Espiritu.  In 
addition, while the veteran's reported history of hemorrhoids 
or hernia during service was noted on private or VA 
examination, such evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

In view of the foregoing, the Board concludes that the 
veteran has not met his burden of submitting well grounded 
claims of service connection for left inguinal hernia or 
hemorrhoids.  Caluza.  

The Board would note that the fact that the VA authorized 
examinations for the claimed conditions does not mean that 
the veteran, who did not fulfill his statutory requirements 
to establish well-grounded claims, is entitled to the duty to 
assist.  Slater v. Brown, 9 Vet. App. 240 (1996) (Whether a 
VA examination should be conducted under 38 C.F.R. § 3.326 is 
an issue that arises only where a claim has already been 
determined to be well-grounded). 

In making this determination, the Board has considered the 
veteran's statements and hearing testimony.  While his 
testimony is considered credible insofar as he described his 
beliefs concerning the merits of his claim, as noted earlier, 
he is not competent to testify to medical diagnosis or 
etiology.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the veteran's claims of 
entitlement to service connection do not meet the threshold 
of being well grounded, a weighing of the merits of the 
claims is not warranted and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Rating

Background.  

The veteran served in Vietnam as a wireman, where he earned, 
amongst other awards, the Combat Infantryman's Badge.

In a May 1987 rating action, service connection was granted 
for PTSD.  At the time of the initial rating, the RO assigned 
a 50 percent rating, effective from December 1985, a 
temporary total rating effective from May 23, 1986 to July 
31, 1986, and a 50 percent rating thereafter.  Subsequent 
rating actions reduced the rating to 30 percent, then 
restored the rating to the current level of 50 percent.  In 
the rating action presently on appeal, the RO denied the 
veteran's claim for a rating in excess of 50 percent.  

The veteran was afforded a VA examination in August 1992 at 
which time his pertinent history was reviewed.  The veteran 
complained that he generally had his "ups and downs" and 
could suddenly feel depressed "for no reason."  On mental 
status examination, he was noted to be alert, calm and 
cooperative, although he appeared somber and mildly 
depressed.  Speech was logical and coherent.  The veteran 
reported that he felt a little nervous about a variety of 
things, that he often felt depressed and had crying spells 
about once each day, that he was fearful of being around 
people, and that he had a history of visions.  The veteran 
admitted to hearing voices.  He reported nightmares and sleep 
difficulties.  Hypomanic episodes could not be elicited.

Diagnostic testing did not suggest organicity or psychosis.  
The examiner's "overall impression" was that the veteran 
continued to have symptoms of PTSD and remained socially 
isolated.  It was noted that the veteran continued to work 
despite his symptoms and probably would be able to continue 
this.  "His psychiatric incapacity is moderate."  

The appellant was seen for a VA psychiatric examination in 
November 1993 by the examiner who had evaluated the veteran 
in August 1992.  The examiner noted the veteran's present 
concern that he receive a complete physical evaluation so 
that he could received proper treatment for his physical 
problems.  The examiner noted that the veteran continued to 
work, but had missed approximately fifteen days within the 
past six months. 

In reviewing the appellant's symptoms it was noted that he 
reported being constantly nervous and depressed, and that was 
why he worked alone.  He described having multiple crying 
spells weekly, and admitted to hearing voices.

On objective examination, the veteran was alert, calm and 
cooperative.  He was generally somber and appeared mildly 
depressed.  Speech was logical and coherent, but at times 
rather vague.  The examiner noted that the appellant had 
learned to deal with Vietnam by simply not talking about it. 
The examiner's "overall impression" was that the veteran 
remained about the same as in August 1992.  The examiner 
opined that the veteran could continue working.

The veteran was examined again in March 1994 for a 
psychiatric evaluation of his impotency.  The examiner 
reviewed the claims folder and noted recent VA psychiatric 
examinations.  The examiner did not enter any findings 
related to PTSD, but noted that there was no positive data 
which would suggest that the veteran's impotence was 
psychogenic in nature.  

The veteran was re-examined in April 1994 at which time he 
reported that he felt service connection was warranted for 
his physical problems.  He appeared generally alert, calm and 
cooperative, but with a rather bland, matter-of-fact manner.  
He reported that he had not heard voices in approximately six 
years.  The appellant did state that he was paranoid about 
hearing foot steps behind him.  The examiner commented that 
the veteran had, "either a mild chronic undifferentiated 
schizophrenia or a schizotypal personality disorder which 
contributes to his preoccupation with his physical 
condition."  In a May 1994 addendum to that report, the 
examiner noted that psychological evaluations had been 
conducted and there was no organicity but there was an 
autistic thought process, frequent failure in reality testing 
and preoccupation with sexual/urinary organs and health.  The 
examiner concluded by stating, "I do not believe available 
data warrant a diagnosis of schizophrenia but rather:  (1) 
post-traumatic stress disorder and (2) schizotypal 
personality disorder."  

An April 1994 VA neuropsychological consultation revealed 
minimal neuropsychological dysfunction, and no evidence of a 
formal thought disorder.

In an April 1994 statement, the veteran VA treating 
psychiatrist noted that the veteran's condition had 
deteriorated, causing excessive anxiety.  The veteran was 
advised to stay away from work from April 6, 1994 to April 
15, 1994, inclusive. 

The appellant was referred for psychological testing in May 
1994 to rule out schizophrenia or a formal thought disorder.  
During the examination the veteran was calm, lucid, and 
oriented.  Eye contact was good, affect was somber and 
constricted but appropriate.  He was cooperative, responsive, 
and forthcoming.  Following the examination the diagnostic 
impressions were PTSD, dysthymia, alcohol, cocaine and opioid 
dependence, in full remission; and a schizoptypal personality 
disorder.  A Global Assessment of Functioning (GAF) score of 
50 was assigned.  The examiner opined that the appellant's 
delusional thought process allowed him to function at basic 
levels.

In July 1994, the psychiatrist noted that the veteran was 
being treated for mental and physical problems.  The 
psychiatrist advised the veteran to rest and stay off from 
work from July 27, 1994 to August 3, 1994, inclusive.

In a February 1996 statement, the treating psychiatrist 
reported that the veteran's PTSD condition had suddenly 
deteriorated and he was unable to work from February 6, 1996 
to February 9, 1996, inclusive.  In a statement dated later 
that same month, the psychiatrist noted that he veteran was 
currently suffering high anxiety and paranoid thoughts and 
would be unable to work from February 26, 1996 to March 1, 
1996, inclusive.  In a March 1996 statement, the psychiatrist 
noted that, because of severe anxiety associated with PTSD, 
the veteran needed extension of sick leave from March 4, to 
March 8, 1996.

The veteran was afforded a VA psychiatric examination in 
November 1998 at which time the examiner noted that the 
claims folder was reviewed prior to the examination.  The 
veteran's pertinent military, social and medical histories 
were reviewed.  The veteran reported that he felt a major 
part of his difficulties were "traumatic" experiences which 
following various surgeries for genitourinary problems which 
had their onset during service.  It was noted that the 
veteran had been working at a VA regional office since 
October 1988.

The veteran complained of suspiciousness, distrust and 
isolation.  On examination, the veteran was alert, oriented 
times three, cooperative and very pleasant.  He complained of 
anger, irritability and depression., but felt better with 
medication and treatment.  The veteran reported a history of 
a suicide attempt in 1979, but indicated the he felt he would 
never try that again.  The veteran denied homicidal ideas or 
attempts.  He denied insomnia, but reported a history of 
racing thoughts.  He stated that he tried to avoid crowds.  
During the examination the veteran was attentive.  The 
veteran felt that his height contributed to his sense that he 
was being looked at, being judged and it caused him to feel 
uncomfortable around people.  His mood and affect were 
anxious.  His speech was normal, eye contact appropriate.  
The veteran's thought process was logical, relevant and 
coherent.  He showed adequate short-term memory.  The 
examiner noted that the veteran had a good grasp of abstract 
proverbs, and with help, a good sense of humor.  His judgment 
was intact; his insight, partial.  

The diagnostic impression was chronic, severe PTSD.  The 
examiner assigned a GAF score of 60.  The examiner commented 
that there was no doubt that the veteran's history and 
perception of neglect and injustice by the VA system 
contributed greatly to his overall psychosocial difficulties.  
Continued treatment was judged to be absolutely necessary.

In an April 1999 notation with the claims folder, personnel 
at the RO noted that the veteran had refused to undergo any 
additional VA examinations and requested that a decision be 
made on the evidence of record.  

The veteran appeared at a personal hearing before the 
undersigned Member of the Board in May 2000 and reiterated 
his claim.  He complained of concentration problems and 
reported feeling aggressive.  He also indicated that he goes 
to work, but has little social life.  The veteran testified 
that he worked as a printer, in a structured work environment 
that allowed him to work alone.  He reported that despite his 
PTSD he had not missed any work in the past year.  Indeed, 
the veteran testified that he felt his work kept him focused 
and he had received awards for his work.   

Analysis.  The veteran contends that his service-connected 
PTSD is more severe than the current rating indicates.  The 
Board finds his claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a).  In that regard, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); however, those provisions were changed, 
effective on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
an October 1999 rating action, the RO considered both sets of 
rating criteria and the Board will consider both the old and 
new rating criteria and apply that criteria which is more 
favorable to the veteran.  The Board notes, however, that if 
the amended regulation is more favorable to the veteran, VA 
may, if warranted by the facts of the claim, award an 
increased rating based on the change in law retroactive to, 
but no earlier than, the effective date of the change.  In 
that case, the Board must apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  See VAOGCPREC 
3-2000; 65 Fed. Reg. 33,422(2000).  

Under the old rating criteria, the evaluation for PTSD was 
based on the degree of impairment of his social and 
industrial adaptability.  Under Diagnostic Code 9411, 38 
C.F.R. § 4.132, a 50 percent rating was for consideration 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; or when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was applicable where the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired; or when 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130, a 50 percent rating is for consideration where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Based upon a review of the evidence of record, the Board 
finds that an increased rating is not warranted under either 
set of rating criteria.  In evaluating the veteran's 
disability under the old criteria, important determinants of 
disability are time lost from gainful work and a decrease in 
work efficiency.  See generally, 38 C.F.R. § 4.129 (1996) 
("However, in evaluating impairment resulting from ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.")  The 
report of the August 1992 VA examination included that 
examiner's observation that the veteran continued to work 
despite his symptoms and would likely be able to continue to 
work; his psychiatric incapacity was characterized as 
"moderate."  Statements from the veteran's treating 
psychiatrist detail periodic short-term absences from work 
due to increased anxiety in 1994 and 1996; however, there was 
no indication from those statements, or elsewhere within the 
record, that symptoms related to PTSD were of such severity 
that there was a severe impairment in the veteran's ability 
to work.  In fact, the veteran recently testified that he 
continued to work, that work kept him "focused" and that he 
had won awards based on his job performance.  Consequently, 
the Board finds that there is no evidence that PTSD causes 
more than considerable social and industrial impairment.  
Thus, the veteran's PTSD does not warrant an increase to 70 
percent under the rating criteria in effect prior to November 
7, 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

When evaluating a mental disorder under the new regulatory 
scheme, consideration is given to the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126. 

Based upon a review of the evidence of record, the Board 
finds that a preponderance of the evidence is also against a 
rating in excess of 50 percent under the revised rating 
criteria.  The veteran's PTSD is not shown to be reflective 
of occupational and social impairment with deficiencies in 
most areas due to symptoms contemplated by the 70 percent 
rating.  The veteran's symptoms have not been shown to result 
in deficiencies at work, in family relations, in judgment, in 
thinking or in mood.  As noted, the veteran is currently 
working and has testified that his work keeps him 
"focused."  

In reaching this conclusion, the Board is aware that the most 
recent VA examination included the examiner's assessment of 
the veteran's condition as chronic and severe.  The Board 
further notes, however, that the examiner assigned a GAF 
score of 60 which is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). See generally, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994), quoted in Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  In addition, the examiner 
commented that the veteran's perception of mistreatment with 
regard to his medical problems and claims contributed 
"greatly" to his overall psychosocial difficulties.  Thus, 
the Board finds that the veteran's resultant social and 
occupational impairment is not such that it warrants 
assignment of an increased rating under the new rating 
criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  

In determining that the veteran is not entitled to an 
increased rating under either set of rating criteria, the 
Board considered both sets of rating criteria and determined 
that the intervening change in regulations is not more 
favorable to the veteran.  Finally, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert. 


ORDER

As well-grounded claims have not been presented, service 
connection for left inguinal hernia and hemorrhoids is 
denied. 

An increased rating for the service-connected PTSD is denied.


REMAND

Initially, the Board notes that the veteran's claim for an 
increased evaluation for a left varicocele has been on appeal 
and has been the subject of six separate remands since the 
original grant of service connection in the early 1980's.  
While there are a multitude of reasons for the protracted 
history of this case, the Board must take special note of the 
fact that the appellant's continuing submission of multiple, 
sometimes literally dozens of copies of exactly the same 
evidence that already is of record, does not serve his cause 
well.  It has necessitated delays to issue multiple 
supplemental statements of the case, and resulted, in part, 
in a profound degradation of VA's ability to adjudicate this 
claim in a timely manner.  Like the United States Court of 
Appeals for Veterans Claims, the Board simply does not need 
unnecessary materials in the transmitted record.  ONE COPY OF 
ANY PIECE OF EVIDENCE IS SUFFICIENT.  Cf.  U.S. Vet. App. R. 
10. 

Nevertheless, this is a well grounded claim, Proscelle, and 
VA is obligated, and it will, assist the veteran in the 
development of that claim.  38 U.S.C.A. § 5107(a).  Hence, as 
the development necessary to adjudicate this claim is not yet 
complete, and as this claim is now affected by a change in 
the rating criteria, and the Court's decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), further development is in 
order. 

Specifically, while this claim was pending service connection 
was granted for impotency and prostatitis.  Moreover, SMC was 
awarded for loss of use of a creative organ.  From the 
medical evidence of record, however, the Board is unable to 
clearly determine what disabling manifestations are related 
solely to the varicocele as opposed to those related to the 
other disabilities.  Where the record before the Board is 
inadequate, a remand is required.  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Moreover, during the course of this lengthy appeal, the 
rating criteria pertaining to the genitourinary system were 
amended.  Therefore, adjudication of the claim for increase 
must now include consideration of both the old and new 
criteria and that criteria which is most favorable to the 
veteran's claim must be applied.  Karnas; VAOGCPREC 3-2000.  
While the RO included a recitation of the revised criteria in 
the October 1999 supplemental statement of the case, the 
veteran was not informed that the criteria had changed or 
that one version may be more favorable to his claim than the 
other.  The Board also points out that the Diagnostic Codes 
cited by the RO in the SSOC may not be the most appropriate 
for rating the veteran's disability.  As the veteran is 
presently service-connected for several disabilities which 
are rated for similar manifestations, the examination 
conducted on remand must include sufficient detail to isolate 
the residuals specifically related to the left varicocele.  

The Board also points out that determining a rating for the 
veteran's varicocele is complicated by the fact that, at the 
time of an initial rating, separate ratings can be assigned 
for separated periods of time based on the facts founds-
"staged" ratings.  Fenderson.  As the current rating was 
assigned following the initial grant of service connection in 
the rating action on appeal, the RO must consider a staged 
rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for complaints regarding the service-
connected varicocele since 1992.  After 
securing the necessary release, the RO 
should attempt to obtain copies of any 
identified pertinent record THAT IS NOT 
CURRENTLY OF RECORD.  DUPLICATE 
SUMISSIONS OF EVIDENCE ALREADY OF RECORD 
MUST BE RETURNED TO THE VETERAN. 

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
evaluate the severity of his left 
varicocele since April 1980.  His 
complaints should be recorded in full and 
all indicated tests should be conducted.  
Copies of the old and new rating criteria 
and the nine claims folders must be made 
available to the examiner for review.  In 
connection with this evaluation, the 
examiner should report all clinical 
findings pertaining to the service-
connected left varicocele as they relate 
to both sets of rating criteria.  The 
examiner must differentiate the 
symptomatology caused by the varicocele 
from any pathology caused by prostatitis 
and or impotency.  Webster v. Derwinski, 
1 Vet. App. 155, 159 (1991).  If, in the 
opinion of the examiner, the veteran's 
left varicocele has increased at any time 
since 1980, the date of that increase 
should be noted by the examiner.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination reports should be typed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim for increase, 
taking into consideration all applicable 
diagnostic codes.  That review should 
include specifically documenting the 
possible assignment of a staged rating 
for the left varicocele.  Any staged 
rating must include effective date 
regulations and an explanation of the 
reason for the effective date.  In 
readjudicating the claim for increase, 
the RO must consider both the old and new 
rating criteria and apply that most 
favorable to the veteran.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



